DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1, 3-6, and 8 in the reply filed on 13 Jul. 2021 is acknowledged.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

Regarding claim 3, the claim 3 limitation “wherein the porous member has a recess formed on a top surface thereof to allow the outlet of the supply tube to be inserted into the recess” in conjunction with the claim 1 limitation “an outlet of the supply tube is disposed in contact with the porous member, and the supply tube is provided with a micro through-hole on a side wall thereof near the outlet” does not have support in the prior filed applications.
Claims 6 and 8 depend upon claim 3.
Regarding claim 6, the claim 6 limitation “a porous plate located closer to the outlet of the supply tube is provided with a through-hole serving as the recess” in conjunction with the claim 1 limitation “an outlet of the supply tube is disposed in contact with the porous member, and the supply tube is provided with a micro through-hole on a side wall thereof near the outlet” does not have support in the prior filed applications.

Claims 3, 6, and 8 are given a priority date of 24 Nov. 2020.
Claims 1 and 4-5 are given a priority date of 24 Jul. 2018.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 3 and 6 limitations of a supply tube provided with a micro through-hole on a side wall thereof near the outlet and the porous member having a recess must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the claim 3 and 6 limitations of a supply tube provided with a micro through-hole on a side wall thereof near the outlet and the porous member having a recess must be provided antecedent basis and described in the specification or the claim features cancelled.


Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  
“a porous member” of claim 1 with the generic placeholder “member”, however no functional language is present.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Long et al. US 2016/007410 (hereafter Long).

Regarding claim 1, Long teaches a vaporizer (¶10, Fig 3) comprising:
a tank body (12) having a vaporization space (space within member 1/2/3 in Fig 3) therein;
a porous member (1/2/3, ¶26, ¶29) disposed in the vaporization space (space within member 1/2/3 in Fig 3) and heated (¶31);
a supply tube (33 in Fig 10) inserted into the vaporization space from outside and configured to supply a liquid material to the porous member (¶10 liquid particles, ¶28); and
a gas discharge passage (15) configured to discharge, from the vaporization space to the outside, a source gas produced by vaporizing the liquid material through the porous member (¶26), wherein
an outlet (4’ in Fig 10) of the supply tube is disposed in contact with the porous member (as shown in Fig 3 where the Fig 3 embodiment does not have the gaps 9/10 of Fig 2), and
the supply tube is provided with a micro through-hole (30) on a side wall thereof near the outlet.

Regarding claim 3, Long teaches all the limitations of claim 1. Long further teaches wherein the porous member has a recess (through hole in member 1) formed 

Regarding claim 5, Long teaches all the limitations of claim 1. Long further teaches wherein the porous member is formed of a stack of two or more porous plates (plates 1, 2, and 3 in Fig 3).

Regarding claims 1, 3, and 6, Long teaches a vaporizer (¶10, Fig 2) comprising:
a tank body (12) having a vaporization space (space within member 1/2/3 in Fig 3) therein;
a porous member (1/2/3, ¶26, ¶29) disposed in the vaporization space (space within member 1/2/3 in Fig 3) and heated (¶31);
a supply tube (33 in Fig 10) inserted into the vaporization space from outside and configured to supply a liquid material to the porous member (¶10 liquid particles, ¶28); and
a gas discharge passage (15) configured to discharge, from the vaporization space to the outside, a source gas produced by vaporizing the liquid material through the porous member (¶26), wherein
an outlet (28/4’ in Fig 10) of the supply tube is disposed in contact with the porous member (as shown in Fig 2 where outlet is contacting the member via feature 28),
the supply tube is provided with a micro through-hole (30) on a side wall thereof near the outlet,
wherein the porous member has a recess (through hole in member 1) formed on a top surface thereof to allow the outlet of the supply tube to be inserted into the recess (as shown in Figs 2 and 4-5), and
wherein the porous member is formed of a stack of two or more porous plates (plates 1, 2, and 3, in Fig 3), a porous plate (1) located closer to the outlet of the supply tube is provided with a through-hole (6) serving as the recess, and a porous plate (3) located farther from the outlet is a flat plate (as shown in Fig 2 with no recesses).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. US 2016/0007410 (hereafter Long) as applied to claim 1 above, and further in view of “Porous Metal Design Guidebook” published 9 Sep. 2016 accessed at <https://web.archive.org/web/20160909063109/https://mottcorp.com/sites/default/files/Porous%20Metal%20Design%20Guidebook%20Published%20by%20MPIF.pdf> (hereafter Porous).

Regarding claim 4, Long teaches all the limitations of claim 1.
Long does not teach wherein the porous member is made of any one of a sintered metal, a ceramic, a sintered metal mesh laminate, and a sintered metal fiber fabric.
Porous teaches sintered metals has engineered interconnected pores (Section 1, first 2 paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous member of Long (1/2/3 in Fig 3) by incorporating the sintered metal of Porous in order to have engineered interconnected pores (Section 1, first 2 paragraphs).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Long et al. US 2016/007410 (hereafter Long) as applied to claim 3 above, and further in view of “Porous Metal Design Guidebook” published 9 Sep. 2016 accessed at <https://web.archive.org/web/20160909063109/https://mottcorp.com/sites/default/files/Porous%20Metal%20Design%20Guidebook%20Published%20by%20MPIF.pdf> (hereafter Porous).

Regarding claim 8, Long teaches all the limitations of claim 3.
Long does not teach wherein the porous member is made of any one of a sintered metal, a ceramic, a sintered metal mesh laminate, and a sintered metal fiber fabric.
Porous teaches sintered metals has engineered interconnected pores (Section 1, first 2 paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous member of Long (1/2/3 in Fig 3) by incorporating the sintered metal of Porous in order to have engineered interconnected pores (Section 1, first 2 paragraphs).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776